DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 26 is objected to because of the following informalities:  Claim depends on canceled claim 1, should be claim 26?  Appropriate correction is required.
Claim 43 is objected to because of the following informalities:  There are two claim 43, the other has been renumbered to 44.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 recites the limitation "the lower bearing surface" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the upper bearing surface" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 33,35-41 and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warmann U.S. Patent No. 4,084,770.
Claim 33, Warmann teaches an assembly nest 10 for transporting a sub assembly 14 of a drug delivery device (capable of being used for) on an automated production line 11, wherein the sub assembly comprises a tubular body 14 and a cap 46 that is wider than the tubular body Fig. 2, the assembly nest 10 comprising: an elongate receiving space 42 for receiving the sub assembly 14, a base surface 60 and at least two bearing surfaces 44,52, wherein the elongate receiving space 42  is defined by a vertical projection of the base surface 60, the bearing surfaces 44,52 projecting inwardly into the receiving space 42 such that when the sub assembly 14 is received in the receiving space 42, the cap abuts 46 the base surface 60 and the bearing surfaces 44,52 abut opposing sides of the tubular body 14, wherein the bearing surfaces 44,52  are spaced apart in a longitudinal direction of the receiving space 42 and wherein a recess at 40 is provided opposite the lower bearing surface at 40, the recess at 40 projecting outwardly of the receiving space 42 Fig. 2.
Claim 35, Warmann teaches an assembly nest 10 for transporting a sub assembly 14 of a drug delivery device (capable of being used for) on an automated production line 11, wherein the sub assembly 14 comprises a tubular body 14 and a cap 46 that is wider than the tubular body 14, the assembly nest 10 comprising: an elongate receiving space 42 defined by a semi cylindrical wall 40,52 having a longitudinal opening along one side in which the sub assembly 14 can be inserted to orientate the sub assembly 14 in a predetermined position Fig. 2; and a clamp 100 that moves relative to the receiving space 42 between an open position, in which the longitudinal opening is uncovered, and a closed position in which the clamp 42 abuts the sub assembly 14 inserted in the receiving space to secure it therein Fig. 1-2.
Claim 36, Warmann teaches the receiving space 42 comprises a base 60 against which the cap 46 of the sub assembly 14 is mountable.
Claim 37, Warmann teaches the clamp 100 comprises a panel 40 attached to the semi cylindrical wall by a hinge 102, and wherein in the closed position, the panel extends across the longitudinal opening Fig. 2.
Claim 38, Warmann teaches the clamp 100 comprises a slider 60 that defines a partial annulus, the slider 102 being disposed in an arcuate track 64 formed in an upper end 48 of the semi cylindrical wall, and wherein the slider 60 is slideable along the arcuate track 64 between the open and closed positions C5 L35-60.
Claim 39, Warmann teaches an assembly nest 10 for transporting a sub assembly 14 of a drug delivery device (capable of being used for) on an automated production line 11, wherein the sub assembly 14 comprises a tubular body 14 and a cap 46 that is wider than the tubular body 14, the assembly nest 10 comprising: a mount 60 against which the cap 46 of the sub assembly 14 of the drug delivery device is mountable to orientate the sub assembly in a predetermined position Fig. 2; and a clamping arm 100 that extends upwardly from the mount 60 and is moveable into a locked position in response to displacement of the mount 60 in which a clamping surface of the clamping arm 100 abuts the tubular body 14 when the cap 46 is mounted on the mount.
Claim 40, Warmann teaches two clamping arms 44,52, wherein the mount 60 comprises two individual mounting parts 60,62 that are each integrally formed with a respective clamping arm 40,52 of the two clamping arms 44,52, each of the mounting parts 60,62 extending from a lower end of the respective clamping arms 44,52 into overlapping relation, such that, the cap 46 of the sub assembly 14 is simultaneously contactable with both mounting parts 60,62 to displace them downwards and cause the two clamping arms 44,62 to move towards each other and into contact with the tubular body 14 when the cap 46  is mounted on the mount 60,62.
Claim 41, Warmann teaches a receiving space 42 defined by a vertical projection of a base surface at 48 of the receiving space 42; and a wall 12 that upstands perpendicularly about the base surface at 48 to an upper edge Fig. 2; wherein the mount 60 is moveably disposed within the receiving space 42 and wherein the clamping arm 100 is hingedly via 102 attached to the mount 60 and comprises an extended straight edge Fig. 2, the clamping surface 100 being disposed at an upper end of the straight edge and projecting therefrom toward the receiving space 42, so that, when the mount 60 is moved in a direction toward the base surface at 48, the straight edge of the clamping arm 100 pivots via 102 about the upper edge of the wall of 14 to displace the clamping surface towards the tubular body 14 when the cap 46 is mounted on the mount 60 and into the locked position via 104.
Claim 44, Warmann teaches an assembly nest 10 for transporting a sub assembly 14 of a drug delivery device (capable of being used for) on an automated production line 11, wherein the sub assembly 14 comprises a tubular body 14 and a cap 46 that is wider than the tubular body 14, the assembly nest 10 comprising: a base surface 60 against which the cap 46 of the sub assembly is mountable to orientate the sub assembly in a predetermined position Fig. 2; a wall 12 that upstands around the base 60; and a clamping mechanism 100 to clamp the tubular body 14 of the sub assembly when the cap 46 is mounted on the base 60, the clamping mechanism 100 comprising a clamp 62 disposed in a track 64 formed through an upper end 48 of the wall 12, the clamp 62 being displaceable along the track 64 in response to a locking collar 104 being placed over the upper end of the wall 12 between an unlocked position, in which it protrudes from an outer surface of the wall, and a locked position in which it protrudes from an inner surface of the wall 12 and into contact with the tubular body 14 of the sub assembly when the cap 46 is mounted on the base 60.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Warmann U.S. Patent No. 4,084,770 in view of Henderson U.S. Patent No. 10,391,246.
Claim 42, Warmann does not teach as Henderson teaches a compression spring 9 arranged to urge the mount 3 away from the base surface 2. It would be obvious to one of ordinary skill to use the spring of Henderson into the invention of Warmann for additional control.
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Warmann U.S. Patent No. 4,084,770 in view of Wiese U.S. Patent No. 3,899,095.
Claim 43, Warmann teaches an assembly nest 10 for transporting a sub assembly 14 of a drug delivery device (capable of being used for) on an automated production line 11, wherein the sub assembly 14 comprises a tubular body 14 and a cap 46 that is wider than the tubular body 14, the assembly nest 10 comprising: a base surface 60 against which the cap 46 of the sub assembly is mountable to orientate the sub assembly in a predetermined position Fig. 2; and a clamping mechanism 100 to clamp the tubular body 14 of the sub assembly when the cap 46 is mounted on the base 60, the clamping mechanism 100 comprising a clamping surface 52 but does not teach as Wiese teaches a reservoir of 42 into which fluid can be pumped to cause the clamping surface of 10 to move into contact with the tubular body C3 L10-35. It would be obvious to one of ordinary skill to use the actuating system of Wiese into the invention of Warmann for additional control.
Allowable Subject Matter
Claims 25-32 are allowed.
Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS